Allowance
Claims 1, 4-8, 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art  US Publication 2019/0353812 (Zhang) discloses a system for seismic imaging of a subterranean geological formation (“A final seismic image is generated based on the first seismic image and the second seismic image” [Abstract]), the system comprising: 
obtain seismic data comprising a data volume representing a post-stacked image (“In FIG. 1, at 102, for a particular source location, a source wavefield and a receiver wavefield are generated. The source wavefield describes wave propagation in the earth subsurface caused by the source signal transmitted at the particular source location” [0019]);
extract a negative-dip structure image (“The negative dip structure includes negative dip reflectors and diffractors” [0023]); and 
extract a positive-dip structure image (“The first image I.sub.rr includes information of the positive dip structure of the subsurface. The positive dip structure includes positive dip reflectors and diffractors” [0023]); and 
a diffraction rendering module configured to: 
multiply the positive-dip structure image with the negative-dip structure image discloses multiplying images to generate a component image (“The first image I.sub.rr includes information of the positive dip structure of the subsurface” [0023] “The second image I.sub.ll is a function of space (a function of z and x), and includes information of negative dip structure of the subsurface” [0024], “Therefore, due to the fact that same diffractors and opposite dip reflectors exist in the two images I.sub.rr and I.sub.ll, a sample-by-sample multiplication of the two images can enhance the diffracted energy and suppress the reflected energy to provide a diffraction image” [0025]); and 
generate, based on the generated component image, a diffraction-enhanced seismic image representing a geological formation of the data volume (“For generating a diffraction image, the different physical properties of diffracted versus reflected wave propagation are used” [0025]);
US Publication 2012/0163121 (Hardage) teaches apply the frequency-wavenumber (F-K) filter to the data volume (“There are numerous algorithms available to seismic data processors that perform velocity filtering. Some of these filters operate in the frequency-wavenumber (f-k) domain, some in the time-slowness (tau,p) domain, some are median filters in the time-depth domain” [0137]);
the prior art fails to teach or suggest the further inclusion of:
wherein iteratively applying the 2D F-K filter to a plurality of slices of a three dimensional data volume comprises: splitting the data volume along an x-axis, a y-axis, and a z-axis into three portions; applying the 2D F-K filter to each portion of the three portions; and summing the three portions to generate the diffraction-enhanced seismic image.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 8 and 15 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857